Exhibit 99.3 Waxess Holdings, Inc. Proforma Balance Sheet September 30, 2010 (Unaudited) Waxess USA, Inc. (1) Waxess Holdings, Inc. (2) Proforma Adjustments Proforma As Adjusted ASSETS Current Assets: Cash and cash equivalents $ $ $ ) b $ Accounts receivable Inventory Total current assets ) Equipment, net Deferred financing costs Other assets Patents, net Total Assets $ $ $ ) $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ $ ) b $ Accrued expenses Current portion of capital lease Notes payable, related party ) c - Convertible notes payable Total current liabilities ) - Capital lease, net of current portion - Total liabilities ) STOCKHOLDERS' EQUITY (DEFICIT) Common stock ) a - Additional paid-in capital a b c ) d - Accumulated deficit ) ) d ) - Total accumulated deficit ) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ $ ) $ 1 Waxess Holdings, Inc. Proforma Balance Sheet September 30, 2010 (Unaudited) Derived from the historical balance sheet of Waxess USA, Inc. appearing elsewhere inthis form 8K Derived from the historical balance sheet of Waxess Holdings, Inc. (a) Represents the cancellation of 8,141,042 shares at the closing of the Merger, leaving 1,083,333 shares remaining. (b) Represents the payoff of outstanding obligations to third parties. (c) Represents cancellation of $29,617 note payable to the stockholder. (d) At the closing of the Merger, each share of Waxess USA common stock issued and outstanding immediately prior to the closing of the Merger was exchanged for the right to receive 1.20849037 shares of Waxess Holdings, Inc. common stock.An aggregate of 7,500,000 common shares of Waxess Holdings, Inc. were issued to the holders of our common stock.Accordingly, immediately following the Merger, the former Waxess USA, Inc. shareholders owned approximately 68% of Waxess Holdings, Inc. common stock.The accumulated deficit of Waxess Holdings, Inc. was eliminated to reflect the legal capitalization of the combined entity upon the completion of the Merger. 2 Waxess Holdings, Inc. Proforma Statement of Operations Year ended December 31, 2009 (Audited) Waxess USA, Inc. (1) Waxess Holdings, Inc. (2) Proforma Adjustments Proforma Revenue $ $ Cost of Sales Gross profit (loss) Operating expenses Research and development costs Interest expense $ Selling, general, and administrative Total operating expenses - Loss from continued operations ) $ )a ) Loss from discontinued operations ) a - Net loss $ ) $ ) $ ) $ ) Net loss per share Continuing operations $ ) $ ) Discontinued operations $
